Exhibit 10.2

MARVEL ENTERPRISES, INC.

2005 STOCK INCENTIVE PLAN

 



 

--------------------------------------------------------------------------------

 

MARVEL ENTERPRISES, INC.

 

2005 STOCK INCENTIVE PLAN

 

Page

1.

Purpose

1

2.

Definitions

1

3.

Administration

3

4.

Stock Subject To Plan

4

5.

Eligibility; Per-Person Award Limitations

4

6.

Specific Terms Of Awards

5

7.

Performance Awards

9

8.

Certain Provisions Applicable To Awards

10

9.

Change in Control

11

10.

General Provisions

12

 

 

 

-i-

 

 

 

--------------------------------------------------------------------------------

 

 

MARVEL ENTERPRISES, INC.

2005 STOCK INCENTIVE PLAN

1.            Purpose. The purpose of this 2005 Stock Incentive Plan (the
“Plan”) is to aid Marvel Enterprises, Inc., a Delaware corporation (together
with its successors and assigns, the “Company”), in attracting, retaining,
motivating and rewarding officers, employees and directors of the Company and
its subsidiaries and consultants and advisors to the Company or its subsidiaries
(“Participants”), to provide for equitable and competitive compensation
opportunities, to recognize individual contributions and reward achievement of
Company goals, and promote the creation of long-term value for stockholders by
closely aligning the interests of Participants with those of stockholders. The
Plan authorizes stock-based incentives for Participants.

2.            Definitions. In addition to the terms defined in Section 1 above
and elsewhere in the Plan, the following capitalized terms used in the Plan have
the respective meanings set forth in this Section:

 

(a)

“Annual Limit” shall have the meaning specified in Section 5(b).

(b)          “Award” means any Option, SAR, Restricted Stock, Deferred Stock,
Stock granted as a bonus or in lieu of another award, Dividend Equivalent, Other
Stock-Based Award, or Performance Award, together with any related right or
interest, granted to a Participant under the Plan.

(c)           “Beneficiary” means the legal representatives of the Participant’s
estate entitled by will or the laws of descent and distribution to receive the
benefits under a Participant’s Award upon a Participant’s death, provided that,
if and to the extent authorized by the Committee, a Participant may be permitted
to designate a Beneficiary, in which case the “Beneficiary” instead will be the
person, persons, trust or trusts (if any are then surviving) which have been
designated by the Participant in his or her most recent written and duly filed
beneficiary designation to receive the benefits specified under the
Participant’s Award upon such Participant’s death. Unless otherwise determined
by the Committee, any designation of a Beneficiary other than a Participant’s
spouse shall be subject to the written consent of such spouse.

 

(d)

“Board” means the Company’s Board of Directors.

(e)           “Cause” means “cause” as defined in an employment agreement
between the Company and the Participant in effect at the time of Termination of
Employment. If, however, there is no such employment agreement or no definition
of “cause” therein, Cause means an individual’s (i) intentional failure to
perform reasonably assigned duties, (ii) dishonesty or willful misconduct in the
performance of duties, (iii) involvement in a transaction in connection with the
performance of duties to the Company or any of its Subsidiaries thereof which
transaction is adverse to the interests of the Company or any of its
Subsidiaries and which is engaged in for personal profit, (iv) knowing or
grossly negligent misconduct which results in the Company being required to
prepare an accounting restatement due to the material noncompliance of the
Company with any financial reporting requirement under the securities laws, (v)
willful violation of any law, rule or regulation in connection with the
performance of duties (other than traffic violations or similar offenses), or
(v) the commission of an act of fraud or intentional misappropriation or
conversion of assets or opportunities of the Company or any Subsidiary;
provided, however, that

 

-1-

 

 

 

--------------------------------------------------------------------------------

 

 

the Committee may vary the definition of “Cause” in any agreement or document
relating to an Award.

(f)           “Code” means the Internal Revenue Code of 1986, as amended.
References to any provision of the Code or regulation thereunder shall include
any successor provisions and regulations, including any applicable guidance or
pronouncement of the Department of the Treasury and Internal Revenue Service.

(g)          “Committee” means the Compensation Committee of the Board, the
composition and governance of which is established in the Committee’s Charter as
approved from time to time by the Board and subject to Section 303A.05 of the
Listed Company Manual of the New York Stock Exchange, and other corporate
governance documents of the Company. No action of the Committee shall be void or
deemed to be without authority due to the failure of any member, at the time the
action was taken, to meet any qualification standard set forth in the Committee
Charter or this Plan. The full Board may perform any function of the Committee
hereunder, except to the extent limited under Section 303A.05 of the Listed
Company Manual or by law, in which case the term “Committee” shall refer to the
Board.

(h)          “Covered Employee” means an Eligible Person who is a Covered
Employee as specified in Section 10(j).

(i)           “Deferred Stock” means a right, granted under this Plan, to
receive Stock or other Awards or a combination thereof at the end of a specified
deferral period.

(j)           “Dividend Equivalent” means a right, granted under this Plan, to
receive cash, Stock, other Awards or other property equal in value to all or a
specified portion of the dividends paid with respect to a specified number of
shares of Stock.

 

(k)

“Effective Date” means the effective date specified in Section 10(q).

 

(l)

“Eligible Person” has the meaning specified in Section 5(a).

(m)         “Exchange Act” means the Securities Exchange Act of 1934, as
amended. References to any provision of the Exchange Act or rule (including a
proposed rule) thereunder shall include any successor provisions and rules.

(n)          “Fair Market Value” means the fair market value of Stock, Awards or
other property as determined in good faith by the Committee or under procedures
established by the Committee. Unless otherwise determined by the Committee, the
Fair Market Value of Stock shall be the closing sales price per share of Stock
reported on a consolidated basis for securities listed on the principal stock
exchange or market on which Stock is traded on the trading day prior to the day
such value is being determined. Fair Market Value relating to the exercise price
or base price of any Non-Code Section 409A Option or SAR shall conform to
requirements under Code Section 409A.

(o)          “Code Section 409A Awards” means Awards that constitute a deferral
of compensation under Code Section 409A and regulations thereunder. “Non-Code
Section 409A Awards” means Awards other than Code Section 409A Awards. Although
the Committee retains authority under the Plan to grant Options, SARs and
Restricted Stock on terms that will qualify those Awards as Code Section 409A
Awards, Options, SARs exercisable for Stock, and

 

-2-

 

 

 

--------------------------------------------------------------------------------

 

 

Restricted Stock are intended to be Non-Code Section 409A Awards unless
otherwise expressly specified by the Committee.

(p)          “Incentive Stock Option” or “ISO” means any Option designated as an
incentive stock option within the meaning of Code Section 422 and qualifying
thereunder.

 

(q)

“Option” means a right, granted under this Plan, to purchase Stock.

(r)           “Other Stock-Based Awards” means Awards granted to a Participant
under Section 6(h).

(s)           “Participant” means a person who has been granted an Award under
the Plan which remains outstanding, including a person who is no longer an
Eligible Person.

(t)           “Performance Award” means a conditional right, granted to a
Participant under Sections 6(i) and 7, to receive cash, Stock or other Awards or
payments.

 

(u)

“Preexisting Plan” means the Company’s 1998 Stock Incentive Plan.

(v)          “Restricted Stock” means Stock granted under this Plan which is
subject to certain restrictions and to a risk of forfeiture.

(w)         “Rule 16b-3” means Rule 16b-3, as from time to time in effect and
applicable to Participants, promulgated by the Securities and Exchange
Commission under Section 16 of the Exchange Act.

(x)          “Stock” means the Company’s Common Stock, par value $0.01 per
share, and any other equity securities of the Company that may be substituted or
resubstituted for Stock pursuant to Section 10(c).

(y)          “Stock Appreciation Rights” or “SAR” means a right granted to a
Participant under Section 6(c).

 

3.

Administration.

(a)           Authority of the Committee. The Plan shall be administered by the
Committee, which shall have full and final authority, in each case subject to
and consistent with the provisions of the Plan, to select Eligible Persons to
become Participants; to grant Awards; to determine the type and number of
Awards, the dates on which Awards may be exercised and on which the risk of
forfeiture or deferral period relating to Awards shall lapse or terminate, the
acceleration of any such dates, the expiration date of any Award, whether, to
what extent, and under what circumstances an Award may be settled, or the
exercise price of an Award may be paid, in cash, Stock, other Awards, or other
property, and other terms and conditions of, and all other matters relating to,
Awards; to prescribe documents evidencing or setting terms of Awards (such Award
documents need not be identical for each Participant), amendments thereto, and
rules and regulations for the administration of the Plan and amendments thereto;
to construe and interpret the Plan and Award documents and correct defects,
supply omissions or reconcile inconsistencies therein; and to make all other
decisions and determinations as the Committee may deem necessary or advisable
for the administration of the Plan. Decisions of the Committee with respect to
the administration and interpretation of the Plan shall be final, conclusive,
and binding upon all persons interested in the Plan, including Participants,
Beneficiaries, transferees under

 

-3-

 

 

 

--------------------------------------------------------------------------------

 

 

Section 10(b) and other persons claiming rights from or through a Participant,
and stockholders. The foregoing notwithstanding, the Board shall perform the
functions of the Committee for purposes of granting Awards under the Plan to
non-employee directors (the functions of the Committee with respect to other
aspects of non-employee director awards is not exclusive to the Board, however).

(b)           Manner of Exercise of Committee Authority. The express grant of
any specific power to the Committee, and the taking of any action by the
Committee, shall not be construed as limiting any power or authority of the
Committee. The Committee may act through subcommittees, including for purposes
of perfecting exemptions under Rule 16b-3 or qualifying Awards under Code
Section 162(m) as performance-based compensation, in which case the subcommittee
shall be subject to and have authority under the charter applicable to the
Committee, and the acts of the subcommittee shall be deemed to be acts of the
Committee hereunder. The Committee may delegate to officers or managers of the
Company or any subsidiary or affiliate, or committees thereof, the authority,
subject to such terms as the Committee shall determine, to perform such
functions, including administrative functions, as the Committee may determine,
to the extent (i) that such delegation will not result in the loss of an
exemption under Rule 16b-3(d) or (e) for Awards granted to Participants subject
to Section 16 of the Exchange Act in respect of the Company and will not cause
Awards intended to qualify as “performance-based compensation” under Code
Section 162(m) to fail to so qualify, and (ii) permitted under Section 157 and
other applicable provisions of the Delaware General Corporation Law.

(c)           Limitation of Liability. Each member of the Committee and the
Board of Directors, and any person to whom authority or duties are delegated
hereunder, shall be entitled to, in good faith, rely or act upon any report or
other information furnished to him or her by any officer or other employee of
the Company or a subsidiary or affiliate, the Company’s independent certified
public accountants, or any executive compensation consultant, legal counsel, or
other professional retained by the Company to assist in the administration of
the Plan. No member of the Board or Committee, nor any person to whom authority
or duties are delegated hereunder, shall be personally liable for any action,
determination, or interpretation taken or made in good faith with respect to the
Plan, and any such person shall, to the extent permitted by law, be fully
indemnified and protected by the Company with respect to any such action,
determination, or interpretation.

 

4.

Stock Subject To Plan.

(a)           Overall Number of Shares Available for Delivery. The total number
of shares of Stock reserved and available for delivery in connection with Awards
under the Plan shall be (i) four million shares, plus (ii) the number of shares
that, immediately prior to the Effective Date, remain available for new awards
under the Preexisting Plan plus (iii) the number of shares subject to awards
under the Preexisting Plan which become available in accordance with Section
4(b) after the Effective Date; provided, however, that the total number of
shares with respect to which ISOs may be granted shall not exceed the number
specified under clause (i) above. The total number of shares available is
subject to adjustment as provided in Section 10(c). Any shares of Stock
delivered under the Plan shall consist of authorized and unissued shares or
treasury shares.

(b)           Share Counting Rules. The Committee may adopt reasonable counting
procedures to ensure appropriate counting, avoid double counting (as, for
example, in the case of tandem or substitute awards) and make adjustments in
accordance with this Section 4(b). For purposes of the Plan, shares shall be
counted against those reserved to the extent such shares have

 

-4-

 

 

 

--------------------------------------------------------------------------------

 

 

been delivered and are no longer subject to a risk of forfeiture. Accordingly,
(i) to the extent that an Award under the Plan or award under a Preexisting Plan
is canceled, expired, forfeited, settled in cash, settled by issuance of fewer
shares than the number underlying the award, or otherwise terminated without
delivery of shares to the Participant, the shares retained by or returned to the
Company will be available under the Plan; and (ii) shares that are withheld from
such an award or separately surrendered by the Participant in payment of the
exercise price or taxes relating to such an award shall be deemed to constitute
shares not delivered to the Participant and will be available under the Plan.
The Committee may determine that Awards may be outstanding that relate to more
shares than the aggregate remaining available under the Plan so long as such
Awards will not in fact result in delivery and vesting of shares in excess of
the number then available. In addition, in the case of any Award granted in
assumption of or in substitution for an award of a company or business acquired
by the Company or a subsidiary or affiliate or with which the Company or a
subsidiary or affiliate combines, shares issued or issuable in connection with
such substitute Award shall not be counted against the number of shares reserved
under the Plan.

 

5.

Eligibility; Per-Person Award Limitations.

(a)           Eligibility. Awards may be granted under the Plan only to Eligible
Persons. For purposes of the Plan, an “Eligible Person” means an employee of the
Company or any subsidiary or affiliate, including any executive officer or
non-employee director of the Company or a subsidiary or affiliate, and any
person who has been offered employment by the Company or a subsidiary or
affiliate, provided that such prospective employee may not receive any payment
or exercise any right relating to an Award until such person has commenced
employment with the Company or a subsidiary or affiliate. An employee on leave
of absence may be considered as still in the employ of the Company or a
subsidiary or affiliate for purposes of eligibility for participation in the
Plan, to the extent specified by the Committee. Consultants and advisors to the
Company or its subsidiaries or affiliates shall also be eligible for
participation in the Plan. For purposes of the Plan, a joint venture in which
the Company or a subsidiary has a substantial direct or indirect equity
investment shall be deemed an affiliate, if so determined by the Committee.
Holders of awards granted by a company or business acquired by the Company or a
subsidiary or affiliate, or with which the Company or a subsidiary or affiliate
combines, are eligible for grants of substitute awards granted in assumption of
or in substitution for such outstanding awards previously granted under the Plan
in connection with such acquisition or combination transaction. If a
non-employee director is required by contract to deliver any compensation from
the Company to the director’s employer, the Committee may specify or permit the
director to elect that Awards be made or transferred to such director’s
employer; in such case, vesting, exercisability and termination provisions and
other Award provisions specified by the Committee shall continue to apply to the
individual director and his or her service to the Company.

(b)           Per-Person Award Limitations. In each calendar year during any
part of which the Plan is in effect, an Eligible Person may be granted Awards
intended to qualify as “performance-based compensation” under Code Section
162(m) under the Plan relating to up to his or her Annual Limit. A Participant’s
Annual Limit, in any year during any part of which the Participant is then
eligible under the Plan, shall equal two million shares plus the amount of the
Participant’s unused Annual Limit relating to the same type of Award as of the
close of the previous year, subject to adjustment as provided in Section 10(c).
For this purpose, (i) “earning” means satisfying performance conditions so that
an amount becomes payable, without regard to whether it is to be paid currently
or on a deferred basis or continues to be subject to any service requirement or
other non-performance condition, and (ii) a Participant’s Annual Limit is used
to

 

-5-

 

 

 

--------------------------------------------------------------------------------

 

 

the extent an amount or number of shares may be potentially earned or paid under
an Award, regardless of whether such amount or shares are in fact earned or
paid.

(c)           Limits on Non-Employee Director Awards. Non-employee directors may
be granted any type of Award under the Plan, but the aggregate number of shares
that may be delivered in connection with Awards granted to non-employee
directors shall be twenty percent of the total reserved under the Plan, and in
any five-year period a non-employee director may be granted Awards under the
Plan relating to no more than 250,000 shares, subject to adjustment as provided
in Section 10(c).

 

6.

Specific Terms Of Awards.

(a)           General. Awards may be granted on the terms and conditions set
forth in this Section 6. In addition, the Committee may impose on any Award or
the exercise thereof, at the date of grant or thereafter (subject to Sections
10(e) and 10(k)), such additional terms and conditions, not inconsistent with
the provisions of the Plan, as the Committee shall determine, including terms
requiring forfeiture of Awards in the event of termination of employment or
service by the Participant, terms requiring forfeiture of Awards and gains
realized upon exercise, vesting or settlement of Awards in cases in which the
Participant engages in conduct harmful to the Company, and terms permitting a
Participant to make elections relating to his or her Award. The Committee shall
retain full power and discretion with respect to any term or condition of an
Award that is not mandatory under the Plan, subject to Section 10(k). The
Committee shall require the payment of lawful consideration for an Award to the
extent necessary to satisfy the requirements of the Delaware General Corporation
Law, and may otherwise require payment of consideration for an Award except as
limited by the Plan.

(b)           Options. The Committee is authorized to grant Options to
Participants on the following terms and conditions:

 

(i)

Exercise Price. The exercise price per share of Stock purchasable under an
Option (including both ISOs and non-qualified Options) shall be determined by
the Committee, provided that such exercise price shall be not less than the Fair
Market Value of a share of Stock on the date of grant of such Option, subject to
Section 8(a). Notwithstanding the foregoing, any substitute award granted in
assumption of or in substitution for an outstanding award granted by a company
or business acquired by the Company or a subsidiary or affiliate, or with which
the Company or a subsidiary or affiliate combines may be granted with an
exercise price per share of Stock other than as required above.

 

(ii)

Option Term; Time and Method of Exercise. The Committee shall determine the term
of each Option, provided that in no event shall the term of any Option exceed a
period of ten years from the date of grant. The Committee shall determine the
time or times at which or the circumstances under which an Option may be
exercised in whole or in part (including based on achievement of performance
goals and/or future service requirements), the methods by which such exercise
price may be paid or deemed to be paid and the form of such payment (subject to
Sections 10(k) and 10(l)), including, without limitation, cash, Stock (including
by withholding Stock deliverable upon exercise, if such withholding or
withholding feature will not result in additional accounting expense to the
Company), other Awards or awards granted under other plans of the Company or any
subsidiary or affiliate, or other property (including through

 

-6-

 

 

 

--------------------------------------------------------------------------------

 

 

broker-assisted “cashless exercise” arrangements, to the extent permitted by
applicable law), and the methods by or forms in which Stock will be delivered or
deemed to be delivered in satisfaction of Options to Participants (including, in
the case of Code Section 409A Awards, deferred delivery of shares subject to the
Option, as mandated by the Committee, with such deferred shares subject to any
vesting, forfeiture or other terms as the Committee may specify).

 

(iii)

ISOs. The terms of any ISO granted under the Plan shall comply in all respects
with the provisions of Code Section 422.

(c)           Stock Appreciation Rights. The Committee is authorized to grant
SAR’s to Participants on the following terms and conditions:

 

(i)

Right to Payment. An SAR shall confer on the Participant to whom it is granted a
right to receive, upon exercise thereof, the excess of (A) the Fair Market Value
of one share of Stock on the date of exercise over (B) the grant price of the
SAR, which shall be determined by the Committee but which in any event shall be
not less than the Fair Market Value of a share of Stock on the date of grant of
the SAR, subject to Section 8(a).

 

(ii)

Other Terms. The Committee shall determine the term of each SAR, provided that
in no event shall the term of an SAR exceed a period of ten years from the date
of grant. The Committee shall determine at the date of grant or thereafter, the
time or times at which and the circumstances under which a SAR may be exercised
in whole or in part (including based on achievement of performance goals and/or
future service requirements), the method of exercise, method of settlement, form
of consideration payable in settlement, method by or forms in which Stock will
be delivered or deemed to be delivered to Participants, whether or not a SAR
shall be free-standing or in tandem or combination with any other Award, and
whether or not the SAR will be a Code Section 409A Award or Non-Code Section
409A Award (cash SARs will in all cases be Code Section 409A Awards, except as
otherwise provided under applicable Code Section 409A regulations). The
Committee may require that an outstanding Option be exchanged for an SAR
exercisable for Stock having vesting, expiration, and other terms substantially
the same as the Option, so long as such exchange will not result in additional
accounting expense to the Company.

(d)           Restricted Stock. The Committee is authorized to grant Restricted
Stock to Participants on the following terms and conditions:

 

(i)

Grant and Restrictions. Restricted Stock shall be subject to such restrictions
on transferability, risk of forfeiture and other restrictions, if any, as the
Committee may impose, which restrictions may lapse separately or in combination
at such times, under such circumstances (including based on achievement of
perfor­mance goals and/or future service requirements), in such installments or
otherwise and under such other circumstances as the Committee may determine at
the date of grant or thereafter. Except to the extent restricted under the terms
of the Plan and any Award document relating to the Restricted Stock, a
Participant granted Restricted Stock shall have all of the rights of a
stockholder, including the right to vote the Restricted Stock and the right to
receive dividends

 

-7-

 

 

 

--------------------------------------------------------------------------------

 

 

thereon (subject to any mandatory reinvestment or other requirement imposed by
the Committee).

 

(ii)

Forfeiture. Except as otherwise determined by the Committee, upon termination of
employment or service during the applicable restriction period, Restricted Stock
that is at that time subject to restrictions shall be forfeited and reacquired
by the Company; provided that the Committee may provide, by rule or regulation
or in any Award document, or may determine in any individual case, that
restrictions or forfeiture conditions relating to Restricted Stock will lapse in
whole or in part, including in the event of terminations resulting from
specified causes.

 

(iii)

Certificates for Stock. Restricted Stock granted under the Plan may be evidenced
in such manner as the Committee shall determine. If certificates representing
Restricted Stock are registered in the name of the Participant, the Committee
may require that such certificates bear an appropriate legend referring to the
terms, conditions and restrictions applicable to such Restricted Stock, that the
Company retain physical possession of the certificates, and that the Participant
deliver a stock power to the Company, endorsed in blank, relating to the
Restricted Stock.

 

(iv)

Dividends and Splits. As a condition to the grant of an Award of Restricted
Stock, the Committee may require that any dividends paid on a share of
Restricted Stock shall be either (A) paid with respect to such Restricted Stock
at the dividend payment date in cash, in kind, or in a number of shares of
unrestricted Stock having a Fair Market Value equal to the amount of such
dividends, or (B) automatically reinvested in additional Restricted Stock or
held in kind, which shall be subject to the same terms as applied to the
original Restricted Stock to which it relates, or (C) deferred as to payment,
either as a cash deferral or with the amount or value thereof automatically
deemed reinvested in shares of Deferred Stock, other Awards or other investment
vehicles, subject to such terms as the Committee shall determine or permit a
Participant to elect. Unless otherwise determined by the Committee, Stock
distributed in connection with a Stock split or Stock dividend, and other
property distributed as a dividend, shall be subject to restrictions and a risk
of forfeiture to the same extent as the Restricted Stock with respect to which
such Stock or other property has been distributed.

(e)           Deferred Stock. The Committee is authorized to grant Deferred
Stock to Participants, subject to the following terms and conditions:

 

(i)

Award and Restrictions. Issuance of Stock will occur upon expiration of the
deferral period specified for an Award of Deferred Stock by the Committee (or,
if permitted by the Committee, as elected by the Participant). In addition,
Deferred Stock shall be subject to such restrictions on transferability, risk of
forfeiture and other restrictions, if any, as the Committee may impose, which
restrictions may lapse at the expiration of the deferral period or at earlier
specified times (including based on achievement of performance goals and/or
future service requirements), separately or in combination, in installments or
otherwise, and under such other circumstances as the Committee may determine at
the date of grant or thereafter. Deferred Stock may be satisfied by delivery of
Stock, other

 

-8-

 

 

 

--------------------------------------------------------------------------------

 

 

Awards, or a combination thereof (subject to Section 10(l)), as determined by
the Committee at the date of grant or thereafter.

 

(ii)

Forfeiture. Except as otherwise determined by the Committee, upon termination of
employment or service during the applicable deferral period or portion thereof
to which forfeiture conditions apply (as provided in the Award document
evidencing the Deferred Stock), all Deferred Stock that is at that time subject
to such forfeiture conditions shall be forfeited; provided that the Committee
may provide, by rule or regulation or in any Award document, or may determine in
any individual case, that restrictions or forfeiture conditions relating to
Deferred Stock will lapse in whole or in part, including in the event of
terminations resulting from specified causes. Deferred Stock subject to a risk
of forfeiture may be called “restricted stock units” or otherwise designated by
the Committee.

 

(iii)

Dividend Equivalents. Unless otherwise determined by the Committee, Dividend
Equivalents on the specified number of shares of Stock covered by an Award of
Deferred Stock shall be either (A) paid with respect to such Deferred Stock at
the dividend payment date in cash or in shares of unrestricted Stock having a
Fair Market Value equal to the amount of such dividends, or (B) deferred with
respect to such Deferred Stock, either as a cash deferral or with the amount or
value thereof automatically deemed reinvested in additional Deferred Stock,
other Awards or other investment vehicles having a Fair Market Value equal to
the amount of such dividends, as the Committee shall determine or permit a
Participant to elect.

(f)           Bonus Stock and Awards in Lieu of Obligations. The Committee is
authorized to grant Stock as a bonus, or to grant Stock or other Awards in lieu
of obligations of the Company or a subsidiary or affiliate to pay cash or
deliver other property under the Plan or under other plans or compensatory
arrangements, subject to such terms as shall be determined by the Committee.

(g)           Dividend Equivalents. The Committee is authorized to grant
Dividend Equivalents to a Participant, which may be awarded on a free-standing
basis or in connection with another Award. The Committee may provide that
Dividend Equivalents shall be paid or distributed when accrued or shall be
deemed to have been reinvested in additional Stock, Awards, or other investment
vehicles, and subject to restrictions on transferability, risks of forfeiture
and such other terms as the Committee may specify.

(h)           Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Stock or factors that may influence
the value of Stock, including, without limitation, convertible or exchangeable
debt securities, other rights convertible or exchangeable into Stock, purchase
rights for Stock, Awards with value and payment contingent upon performance of
the Company or business units thereof or any other factors designated by the
Committee, and Awards valued by reference to the book value of Stock or the
value of securities of or the performance of specified subsidiaries or
affiliates or other business units. The Committee shall determine the terms and
conditions of such Awards. Stock delivered pursuant to an Award in the nature of
a purchase right granted under this Section 6(h) shall be purchased for such
consideration, paid for at such times, by such methods, and in such forms,
including, without limitation, cash, Stock, other

 

-9-

 

 

 

--------------------------------------------------------------------------------

 

 

Awards, or other property, as the Committee shall determine. Cash awards, as an
element of or supplement to any other Award under the Plan, may also be granted
pursuant to this Section 6(h).

(i)            Performance Awards. Performance Awards, denominated in cash or in
Stock or other Awards, may be granted by the Committee in accordance with
Section 7. A Performance Award constitutes an Award authorized under Section
6(b) - (h) to which performance conditions have been attached. In addition,
cash-denominated awards that may be settled by delivery of shares of Stock
issued under this Plan or other Awards may be authorized under the Company’s
2005 Incentive Compensation Plan, subject to the terms and conditions of that
plan.

 

7.

Performance Awards.

(a)           Performance Awards Generally. Performance Awards may be
denominated as a number of shares of Stock or specified number of other Awards
(or a combination) which may be earned upon achievement or satisfaction of
performance conditions specified by the Committee. In addition, the Committee
may specify that any other Award shall constitute a Performance Award by
conditioning the right of a Participant to exercise the Award or have it
settled, and the timing thereof, upon achievement or satisfaction of such
performance conditions as may be specified by the Committee. The Committee may
use such business criteria and other measures of performance as it may deem
appropriate in establishing any performance conditions, and may exercise its
discretion to reduce or increase the amounts payable under any Award subject to
performance conditions, except as limited under Sections 7(b) and 7(c) in the
case of a Performance Award intended to qualify as “performance-based
compensation” under Code Section 162(m).

(b)           Performance Awards Granted to Covered Employees. If the Committee
determines that a Performance Award to be granted to an Eligible Person who is
designated by the Committee as likely to be a Covered Employee should qualify as
“performance-based compensation” for purposes of Code Section 162(m), the grant,
exercise and/or settlement of such Performance Award shall be contingent upon
achievement of a preestablished performance goal and other terms set forth in
this Section 7(b).

 

(i)

Performance Goal Generally. The performance goal for such Performance Awards
shall consist of one or more business criteria and a targeted level or levels of
performance with respect to each of such criteria, as specified by the Committee
consistent with this Section 7(b). The performance goal shall be objective and
shall otherwise meet the requirements of Code Section 162(m) and regulations
thereunder, including the requirement that the level or levels of performance
targeted by the Committee result in the achievement of performance goals being
“substantially uncertain.” The Committee may determine that such Performance
Awards shall be granted, exercised and/or settled upon achievement of any one
performance goal or that two or more of the performance goals must be achieved
as a condition to grant, exercise and/or settlement of such Performance Awards.
Performance goals may differ for Performance Awards granted to any one
Participant or to different Participants.

 

(ii)

Business Criteria. One or more of the following business criteria for the
Company, on a consolidated basis, and/or for specified subsidiaries or divisions
or affiliates or other business units of the Company shall be used by the
Committee in establishing the Performance Goal for such Award Opportunities: (1)
net sales, revenues or royalties; (2) gross profit or pre-tax profit; (3)
operating

 

-10-

 

 

 

--------------------------------------------------------------------------------

 

 

income, earnings before or after taxes, earnings before or after interest,
depreciation, amortization, or extraordinary or special items; (4) net income or
net income per common share (basic or fully diluted); (5) return measures,
including, but not limited to, return on assets (gross or net), return on
investment, return on capital, or return on equity; (6) cash flow, free cash
flow, cash flow return on investment (discounted or otherwise), net cash
provided by operations, or cash flow in excess of cost of capital; (7) economic
value created or economic profit; (8) operating margin or profit margin; (9)
stockholder value creation measures, including but not limited to stock price or
total stockholder return; (10) royalties or revenues from specific assets,
projects, fees or payments received or lines of business; (11) targets relating
to expense or operating expense, working capital targets, or operating
efficiency; and (12) strategic business criteria, consisting of one or more
objectives based on meeting specified goals relating to market penetration, new
projects, new products, new ventures, geographic business expansion, operating
goals, cost targets, customer satisfaction, employee satisfaction, human
resources management, supervision of litigation and information technology, and
acquisitions or divestitures of subsidiaries, affiliates or joint ventures. The
targeted level or levels of performance with respect to such business criteria
may be established at such levels and in such terms as the Committee may
determine, in its discretion, including in absolute terms, as a goal relative to
performance in prior periods, or as a goal compared to the performance of one or
more comparable companies or an index covering multiple companies

 

(iii)

Performance Period; Timing for Establishing Performance Goals. Achievement of
performance goals in respect of such Performance Awards shall be measured over a
performance period of up to one year or more than one year, as specified by the
Committee. A performance goal shall be established not later than the earlier of
(A) 90 days after the beginning of any performance period applicable to such
Performance Award or (B) the time 25% of such performance period has elapsed.

 

(iv)

Settlement of Performance Awards; Other Terms. Settlement of Performance Awards
shall be in cash, Stock, other Awards or other property, in the discretion of
the Committee. The Committee may, in its discretion, increase or reduce the
amount of a settlement otherwise to be made in connection with such Performance
Awards, but may not exercise discretion to increase any such amount payable to a
Covered Employee in respect of a Performance Award subject to this Section 7(b).
Any settlement which changes the form of payment from that originally specified
shall be implemented in a manner such that the Performance Award and other
related Awards do not, solely for that reason, fail to qualify as
“performance-based compensation” for purposes of Code Section 162(m). The
Committee shall specify the circumstances in which such Performance Awards shall
be paid or forfeited in the event of termination of employment by the
Participant or other event (including a change in control) prior to the end of a
performance period or settlement of such Performance Awards.

(c)           Written Determinations. Determinations by the Committee as to the
establishment of performance goals, the amount potentially payable in respect of
Performance Awards, the level of actual achievement of the specified performance
goals relating to

 

-11-

 

 

 

--------------------------------------------------------------------------------

 

 

Performance Awards, and the amount of any final Performance Award shall be
recorded in writing in the case of Performance Awards intended to qualify under
Section 162(m). Specifically, the Committee shall certify in writing, in a
manner conforming to applicable regulations under Section 162(m), prior to
settlement of each such Award granted to a Covered Employee, that the
performance objective relating to the Performance Award and other material terms
of the Award upon which settlement of the Award was conditioned have been
satisfied.

 

8.

Certain Provisions Applicable To Awards.

(a)           Stand-Alone, Additional, Tandem, and Substitute Awards. Awards
granted under the Plan may, in the discretion of the Committee, be granted
either alone or in addition to, in tandem with, or in substitution or exchange
for, any other Award or any award granted under another plan of the Company, any
subsidiary or affiliate, or any business entity to be acquired by the Company or
a subsidiary or affiliate, or any other right of a Participant to receive
payment from the Company or any subsidiary or affiliate; provided, however, that
a Code Section 409A Award may not be granted in tandem with a Non-Code Section
409A Award. Awards granted in addition to or in tandem with other Awards or
awards may be granted either as of the same time as or a different time from the
grant of such other Awards or awards. Subject to Sections 10(k) and (l), the
Committee may determine that, in granting a new Award, the in-the-money value or
fair value of any surrendered Award or award or the value of any other right to
payment surrendered by the Participant may be applied to reduce the exercise
price of any Option, grant price of any SAR, or purchase price of any other
Award.

(b)           Term of Awards. The term of each Award shall be for such period as
may be determined by the Committee, subject to the express limitations set forth
in Sections 6(b)(ii), 6(c)(ii) and 8 or elsewhere in the Plan.

(c)           Form and Timing of Payment under Awards; Deferrals. Subject to the
terms of the Plan (including Sections 10(k) and (l)) and any applicable Award
document, payments to be made by the Company or a subsidiary or affiliate upon
the exercise of an Option or other Award or settlement of an Award may be made
in such forms as the Committee shall determine, including, without limitation,
cash, Stock, other Awards or other property, and may be made in a single payment
or transfer, in installments, or on a deferred basis. The settlement of any
Award may be accelerated, and cash paid in lieu of Stock in connection with such
settlement, in the discretion of the Committee or upon occurrence of one or more
specified events, subject to Sections 10(k) and (l). Subject to Section 10(k),
installment or deferred payments may be required by the Committee (subject to
Section 10(e)) or permitted at the election of the Participant on terms and
conditions established by the Committee. Payments may include, without
limitation, provisions for the payment or crediting of reasonable interest on
installment or deferred payments or the grant or crediting of Dividend
Equivalents or other amounts in respect of installment or deferred payments
denominated in Stock. In the case of any Code Section 409A Award that is vested
and no longer subject to a risk of forfeiture (within the meaning of Code
Section 83), such Award will be distributed to the Participant, upon application
of the Participant, if the Participant has had an unforeseeable emergency within
the meaning of Code Sections 409A(a)(2)(A)(vi) and 409A(a)(2)(B)(ii), in
accordance with Code Section 409A(a)(2)(B)(ii).

(d)           Additional Award Forfeiture Provisions. The Committee may
condition a Participant’s right to receive a grant of an Award, to exercise the
Award, to retain cash, Stock, other Awards, or other property acquired in
connection with an Award, or to retain the profit or gain realized by a
Participant in connection with an Award, including cash or other proceeds
received upon sale of Stock acquired in connection with an Award, upon
compliance by the

 

-12-

 

 

 

--------------------------------------------------------------------------------

 

 

Participant with specified conditions relating to non-competition,
confidentiality of information relating to or possessed by the Company,
non-solicitation of customers, suppliers, and employees of the Company,
cooperation in litigation, non-disparagement of the Company and its officers,
directors and affiliates, and other restrictions upon or covenants of the
Participant for the protection of the Company and its business interests,
including during specified periods following termination of a Participant’s
employment or service to the Company.

9.            Change in Control. Other provisions of the Plan notwithstanding
but subject to the limitations set forth in this Section 9, the Committee may
provide, in an Award agreement or in such other manner as the Committee may
specify, that in the event of a change in control or a termination of employment
or service following a change in control, any or all of the following terms will
apply:

 

(i)

That an outstanding Award will vest in whole or in part, thereby becoming
non-forfeitable and entitling the Participant to exercise specified rights under
the Award, and that the Award will remain outstanding for specified periods
thereafter (but not beyond the maximum term of the Award permitted under the
Plan);

 

(ii)

That an period in which settlement of an outstanding Award is to be deferred
beyond the date of vesting will immediately end, except as limited under Code
Section 409A;

 

(iii)

That, with respect to an outstanding Award subject to the achievement of
performance goals and conditions, such performance goals and conditions will be
deemed to be met at a specified level (for example, at target level or maximum
level), or that such level of performance will be determined in some other
manner; and/or

 

(iv)

That an outstanding Award will be immediately settled by payment of cash, or the
Participant will be permitted during a specified period to elect such a cash
settlement, with the amount of cash payable equal to the intrinsic value or fair
value of the Award, or a value determined in another specified manner, at a
specified date or during a specified period, except as limited under Code
Section 409A.

For purposes of the Plan, the term “change in control” shall be defined by the
Committee, and need not be the same for all Participants. Any of the terms of
Awards relating to a change in control shall apply to a Non-Code Section 409A
Award only to the extent permitted without causing the Award to become subject
to Code Section 409A, and shall apply to a Code Section 409A Award only to the
extent permitted under Code Section 409A. For this purpose, Code Section 409A
may permit some of the terms specified above to apply only if the change in
control constitutes a change in the ownership or effective control of the
Company, or in the ownership of a substantial portion of the assets of the
Company, within the meaning of Code Section 409A(a)(2)(A)(v).

 

10.

General Provisions.

(a)           Compliance with Legal and Other Requirements. The Company may, to
the extent deemed necessary or advisable by the Committee acting in good faith,
and subject to Section 10(k), postpone the issuance or delivery of Stock or
payment of other benefits under any

 

-13-

 

 

 

--------------------------------------------------------------------------------

 

 

Award until completion of such registration or qualification of such Stock or
other required action under any federal or state law, rule or regulation,
listing or other required action with respect to any stock exchange or automated
quotation system upon which the Stock or other securities of the Company are
listed or quoted, or compliance with any other obligation of the Company, as the
Committee may consider appropriate, and may require any Participant to make such
representations, furnish such information and comply with or be subject to such
other conditions as it may consider appropriate in connection with the issuance
or delivery of Stock or payment of other benefits in compliance with applicable
laws, rules, and regulations, listing requirements, or other obligations.

(b)           Limits on Transferability; Beneficiaries. No Award or other right
or interest of a Participant under the Plan shall be pledged, hypothecated or
otherwise encumbered or subject to any lien, obligation or liability of such
Participant to any party (other than the Company or a subsidiary or affiliate
thereof), or assigned or transferred by such Participant otherwise than by will
or the laws of descent and distribution or to a Beneficiary upon the death of a
Participant, and such Awards or rights that may be exercisable shall be
exercised during the lifetime of the Participant only by the Participant or his
or her guardian or legal representative, except that Awards and other rights
(other than ISOs and SARs in tandem therewith) may be transferred to one or more
transferees during the lifetime of the Participant, and may be exercised by such
transferees in accordance with the terms of such Award, but only if and to the
extent such transfers are permitted by the Committee, subject to any terms and
conditions which the Committee may impose thereon (which may include limitations
the Committee may deem appropriate in order that offers and sales under the Plan
will meet applicable requirements of registration forms under the Securities Act
of 1933 specified by the Securities and Exchange Commission). A Beneficiary,
transferee, or other person claiming any rights under the Plan from or through
any Participant shall be subject to all terms and conditions of the Plan and any
Award document applicable to such Participant, except as otherwise determined by
the Committee, and to any additional terms and conditions deemed necessary or
appropriate by the Committee.

(c)           Adjustments. In the event that any large, special and
non-recurring dividend or other distribution (whether in the form of cash or
property other than Stock), recapitalization, forward or reverse split, Stock
dividend, reorganization, merger, consolidation, spin-off, combination,
repurchase, share exchange, liquidation, dissolution or other similar corporate
transaction or event affects the Stock such that an adjustment is determined by
the Committee to be appropriate and, in the case of any outstanding Award,
necessary in order to prevent dilution or enlargement of the rights of the
Participant,, then the Committee shall, in an equitable manner as determined by
the Committee, adjust any or all of (i) the number and kind of shares of Stock
which may be delivered in connection with Awards granted thereafter, (ii) the
number and kind of shares of Stock by which annual per-person Award limitations
are measured under Section 5, including the share limits applicable to
non-employee director Awards under Section 5(c), (iii) the number and kind of
shares of Stock subject to or deliverable in respect of outstanding Awards and
(iv) the exercise price, grant price or purchase price relating to any Award or,
if deemed appropriate, the Committee may make provision for a payment of cash or
property to the holder of an outstanding Option (subject to Section 10(l)). In
addition, the Committee is authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards (including Performance
Awards and performance goals) in recognition of unusual or nonrecurring events
(including, without limitation, events described in the preceding sentence, as
well as acquisitions and dispositions of businesses and assets) affecting the
Company, any subsidiary or affiliate or other business unit, or the financial
statements of the Company or any subsidiary or affiliate, or in response to
changes in applicable laws, regulations, accounting principles, tax rates and
regulations or business conditions or in view of the Committee’s assessment of
the business

 

-14-

 

 

--------------------------------------------------------------------------------

 

 

strategy of the Company, any subsidiary or affiliate or business unit thereof,
performance of comparable organizations, economic and business conditions,
personal performance of a Participant, and any other circumstances deemed
relevant; provided that no such adjustment shall be authorized or made if and to
the extent that the existence of such authority (i) would cause Options, SARs,
or Performance Awards granted under the Plan to Participants designated by the
Committee as Covered Employees and intended to qualify as “performance-based
compensation” under Code Section 162(m) and regulations thereunder to otherwise
fail to qualify as “performance-based compensation” under Code Section 162(m)
and regulations thereunder, or (ii) would cause the Committee to be deemed to
have authority to change the targets, within the meaning of Treasury Regulation
1.162-27(e)(4)(vi), under the performance goals relating to Options or SARs
granted to Covered Employees and intended to qualify as “performance-based
compensation” under Code Section 162(m) and regulations thereunder.
In furtherance of the foregoing, in the event of an equity restructuring, as
defined in FAS 123R, which affects the Stock, a Participant shall have a legal
right to an adjustment to the Participant’s Award which shall preserve without
enlarging the value of the Award, with the manner of such adjustment to be
determined by the Committee in its discretion, and subject to any limitation on
this right set forth in the applicable Award agreement. Any fractional share
resulting from such adjustment may be eliminated.

 

(d)

Tax Provisions.

 

(i)

Withholding. The Company and any subsidiary or affiliate is authorized to
withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Stock, or any payroll or other payment to
a Participant, amounts of withholding and other taxes due or potentially payable
in connection with any transaction involving an Award, and to take such other
action as the Committee may deem advisable to enable the Company and
Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Award. This authority shall include
authority to withhold or receive Stock or other property and to make cash
payments in respect thereof in satisfaction of a Participant’s withholding
obligations, either on a mandatory or elective basis in the discretion of the
Committee, or in satisfaction of other tax obligations. Other provisions of the
Plan notwithstanding, unless consented to by the Committee, only the minimum
amount of Stock deliverable in connection with an Award necessary to satisfy
statutory withholding requirements will be withheld, unless withholding of any
additional amount of Stock will not result in additional accounting expense to
the Company.

 

(ii)

Required Consent to and Notification of Code Section 83(b) Election. No election
under Section 83(b) of the Code (to include in gross income in the year of
transfer the amounts specified in Code Section 83(b)) or under a similar
provision of the laws of a jurisdiction outside the United States may be made
unless expressly permitted by the terms of the Award document or by action of
the Committee in writing prior to the making of such election. In any case in
which a Participant is permitted to make such an election in connection with an
Award, the Participant shall notify the Company of such election within ten days
of filing notice of the election with the Internal Revenue Service or other
governmental authority, in addition to any filing and notification required
pursuant to regulations issued under Code Section 83(b) or other applicable
provision.

 

-15-

 

 

 

--------------------------------------------------------------------------------

 

 

 

(iii)

Requirement of Notification Upon Disqualifying Disposition Under Code Section
421(b). If any Participant shall make any disposition of shares of Stock
delivered pursuant to the exercise of an ISO under the circumstances described
in Code Section 421(b) (i.e., a disqualifying disposition), such Participant
shall notify the Company of such disposition within ten days thereof.

(e)           Changes to the Plan. The Board may amend, suspend or terminate the
Plan or the Committee’s authority to grant Awards under the Plan without the
consent of stockholders or Participants; provided, however, that any amendment
to the Plan shall be submitted to the Company’s stockholders for approval not
later than the earliest annual meeting for which the record date is at or after
the date of such Board action if such stockholder approval is required by any
federal or state law or regulation or the rules of the New York Stock Exchange
or any other stock exchange or automated quotation system on which the Stock may
then be listed or quoted, or if such amendment would materially increase the
number of shares reserved for issuance and delivery under the Plan, and the
Board may otherwise, in its discretion, determine to submit other amendments to
the Plan to stockholders for approval; and provided further, that, without the
consent of an affected Participant, no such Board action may materially and
adversely affect the rights of such Participant under any outstanding Award (for
this purpose, actions that alter the timing of federal income taxation of a
Participant will not be deemed material unless such action results in an income
tax penalty on the Participant). Without the approval of stockholders, the
Committee will not amend or replace previously granted Options or SARs in a
transaction that constitutes a “repricing,” as such term is used in Section
303A.08 of the Listed Company Manual of the New York Stock Exchange. With regard
to other terms of Awards, the Committee shall have no authority to waive or
modify any such Award term after the Award has been granted to the extent the
waived or modified term would be mandatory under the Plan for any Award newly
granted at the date of the waiver or modification.     

(f)           Right of Setoff. The Company or any subsidiary or affiliate may,
to the extent permitted by applicable law, deduct from and set off against any
amounts the Company or a subsidiary or affiliate may owe to the Participant from
time to time, including amounts payable in connection with any Award, owed as
wages, fringe benefits, or other compensation owed to the Participant, such
amounts as may be owed by the Participant to the Company, including but not
limited to amounts owed under Section 8(d), although the Participant shall
remain liable for any part of the Participant’s payment obligation not satisfied
through such deduction and setoff. By accepting any Award granted hereunder, the
Participant agrees to any deduction or setoff under this Section 10(f).

(g)           Unfunded Status of Awards; Creation of Trusts. The Plan is
intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payments not yet made to a Participant or
obligation to deliver Stock pursuant to an Award, nothing contained in the Plan
or any Award shall give any such Participant any rights that are greater than
those of a general creditor of the Company; provided that the Committee may
authorize the creation of trusts and deposit therein cash, Stock, other Awards
or other property, or make other arrangements to meet the Company’s obligations
under the Plan. Such trusts or other arrangements shall be consistent with the
“unfunded” status of the Plan unless the Committee otherwise determines with the
consent of each affected Participant.

(h)           Nonexclusivity of the Plan. Neither the adoption of the Plan by
the Board nor its submission to the stockholders of the Company for approval
shall be construed as creating any limitations on the power of the Board or a
committee thereof to adopt such other incentive arrangements, apart from the
Plan, as it may deem desirable, including incentive arrangements

 

-16-

 

 

 

--------------------------------------------------------------------------------

 

 

and awards which do not qualify under Code Section 162(m), and such other
arrangements may be either applicable generally or only in specific cases.

(i)            Payments in the Event of Forfeitures; Fractional Shares. Unless
otherwise determined by the Committee, in the event of a forfeiture of an Award
with respect to which a Participant paid cash consideration, the Participant
shall be repaid the amount of such cash consideration. No fractional shares of
Stock shall be issued or delivered pursuant to the Plan or any Award. The
Committee shall determine whether cash, other Awards or other property shall be
issued or paid in lieu of such fractional shares or whether such fractional
shares or any rights thereto shall be forfeited or otherwise eliminated.

(j)            Compliance with Code Section 162(m). It is the intent of the
Company that Options and SARs granted to Covered Employees and other Awards
designated as Awards to Covered Employees subject to Section 7 shall constitute
qualified “performance-based compensation” within the meaning of Code Section
162(m) and regulations thereunder, unless otherwise determined by the Committee
at the time of allocation of an Award. Accordingly, the terms of Sections 7(b)
and (c), including the definitions of Covered Employee and other terms used
therein, shall be interpreted in a manner consistent with Code Section 162(m)
and regulations thereunder. The foregoing notwithstanding, because the Committee
cannot determine with certainty whether a given Participant will be a Covered
Employee with respect to a fiscal year that has not yet been completed, the term
Covered Employee as used herein shall mean only a person designated by the
Committee as likely to be a Covered Employee with respect to a specified fiscal
year. If any provision of the Plan or any Award document relating to a
Performance Award that is designated as intended to comply with Code Section
162(m) does not comply or is inconsistent with the requirements of Code Section
162(m) or regulations thereunder, such provision shall be construed or deemed
amended to the extent necessary to conform to such requirements, and no
provision shall be deemed to confer upon the Committee or any other person
discretion to increase the amount of compensation otherwise payable in
connection with any such Award upon attainment of the applicable performance
objectives.

(k)           Certain Limitations on Awards to Ensure Compliance with Code
Section 409A. For purposes of this Plan, references to an award term or event
(including any authority or right of the Company or a Participant) being
“permitted” under Code Section 409A mean, for a Code Section 409A Award, that
the term or event will not cause the Participant to be liable for payment of
interest or a tax penalty under Code Section 409A and, for a Non-Code Section
409A Award, that the term or event will not cause the Award to be treated as
subject to Code Section 409A. Other provisions of the Plan notwithstanding, the
terms of any Code Section 409A Award and any Non-Code Section 409A Award,
including any authority of the Company and rights of the Participant with
respect to the Award, shall be limited to those terms permitted under Code
Section 409A, and any terms not permitted under Code Section 409A shall be
automatically modified and limited to the extent necessary to conform with Code
Section 409A. For this purpose, other provisions of the Plan notwithstanding,
the Company shall have no authority to accelerate distributions relating to Code
Section 409A Awards in excess of the authority permitted under Code Section
409A, and any distribution subject to Code Section 409A(a)(2)(A)(i) (separation
from service) to a “key employee” as defined under Code Section 409A(a)(2)(B)(i)
shall not occur earlier than the earliest time permitted under Code Section
409A(a)(2)(B)(i).

(l)            Certain Limitations Relating to Accounting Treatment of Awards.
Other provisions of the Plan notwithstanding, the Committee’s authority under
the Plan (including under Sections 8(c), 10(c) and 10(d)) is limited to the
extent necessary to ensure that any Option

 

-17-

 

 

 

--------------------------------------------------------------------------------

 

 

or other Award of a type that the Committee has intended to be subject to fixed
accounting with a measurement date at the date of grant or the date performance
conditions are satisfied under APB 25 shall not become subject to “variable”
accounting solely due to the existence of such authority, unless the Committee
specifically determines that the Award shall remain outstanding despite such
“variable” accounting. This provision shall cease to be effective if and at such
time as the Company elects to no longer account for equity compensation under
APB 25.

(m)         Governing Law. The validity, construction, and effect of the Plan
and any rules and regulations or document hereunder shall be determined in
accordance with the laws of the State of New York, without giving effect to
principles of conflicts of laws, and applicable provisions of the Delaware
General Corporation Law and federal law.

(n)           Awards to Participants Outside the United States. The Committee
may modify the terms of any Award under the Plan made to or held by a
Participant who is then resident or primarily employed outside of the United
States in any manner deemed by the Committee to be necessary or appropriate in
order that such Award shall conform to laws, regulations, and customs of the
country in which the Participant is then resident or primarily employed, or so
that the Award otherwise will have appropriate terms that advance the purposes
of the Plan. An Award may be modified under this Section 10(n) in a manner that
is inconsistent with the express terms of the Plan, so long as such
modifications will not contravene any applicable law or regulation or result in
actual liability under Section 16(b) for the Participant whose Award is
modified.

(o)           Limitation on Rights Conferred Under Plan. Neither the Plan nor
any action taken hereunder shall be construed as (i) giving any Eligible Person
or Participant the right to continue as an Eligible Person or Participant or in
the employ or service of the Company or a subsidiary or affiliate, (ii)
interfering in any way with the right of the Company or a subsidiary or
affiliate to terminate any Eligible Person’s or Participant’s employment or
service at any time (subject to the terms and provisions of any separate written
agreements), (iii) giving an Eligible Person or Participant any claim to be
granted any Award under the Plan or to be treated uniformly with other
Participants and employees, or (iv) conferring on a Participant any of the
rights of a stockholder of the Company unless and until the Participant is duly
issued or transferred shares of Stock in accordance with the terms of an Award
or an Option is duly exercised. Except as expressly provided in the Plan and an
Award document, neither the Plan nor any Award document shall confer on any
person other than the Company and the Participant any rights or remedies
thereunder.

(p)           Severability; Entire Agreement. If any of the provisions of this
Plan or any Award document is finally held to be invalid, illegal or
unenforceable (whether in whole or in part), such provision shall be deemed
modified to the extent, but only to the extent, of such invalidity, illegality
or unenforceability, and the remaining provisions shall not be affected thereby;
provided, that, if any of such provisions is finally held to be invalid,
illegal, or unenforceable because it exceeds the maximum scope determined to be
acceptable to permit such provision to be enforceable, such provision shall be
deemed to be modified to the minimum extent necessary to modify such scope in
order to make such provision enforceable hereunder. The Plan and any Award
documents contain the entire agreement of the parties with respect to the
subject matter thereof and supersede all prior agreements, promises, covenants,
arrangements, communications, representations and warranties between them,
whether written or oral with respect to the subject matter thereof.

(q)           Plan Effective Date and Termination. The Plan shall become
effective if, and at such time as, the stockholders of the Company have approved
it by the affirmative votes of the

 

-18-

 

 

 

--------------------------------------------------------------------------------

 

 

holders of a majority of the voting securities of the Company present, or
represented, and entitled to vote on the subject matter at a duly held meeting
of stockholders (provided that the total vote cast on the proposal represents
over 50% in interest of all securities entitled to vote on the proposal). Upon
such approval of the Plan by the stockholders of the Company, no further awards
shall be granted under the Preexisting Plan, but any outstanding awards under
the Preexisting Plan shall continue in accordance with their terms. Unless
earlier terminated by action of the Board of Directors, the authority of the
Committee to make grants under the Plan shall terminate on the date that is ten
years after the latest date upon which stockholders of the Company have approved
the Plan, and the Plan will remain in effect until such time as no Stock remains
available for delivery under the Plan and the Company has no further rights or
obligations under the Plan with respect to outstanding Awards under the Plan.

 

 

-19-

 

 

 

 